There is evidence given by physicians for the Industrial Commission that Smith cannot return to his work as a structural iron worker, which work he has been carrying on for eighteen years.
Dr. A.M. Tuthill said in his testimony that "I don't know what is the matter with him." And again he stated:
"The Referee: Under the facts in this case, would you recommend this man to go back to work and perform his duties as an iron worker in this climate? A. I would think not. If he has everything he has, he is a man to stay on the ground, and I have no doubt he has the nervous symptoms he complains of, because he seems perfectly honest about it." *Page 170 
Dr. H.J. McKeown, also called by the Industrial Commission, testified:
"Q. And do you have any explanation, can you offer any explanation as to the cause of the subjective symptoms he related to you if it wasn't heat stroke or heat exhaustion? A. I couldn't give you a cause for his present trouble at the present time, other than some neurosis.
"Q. What was that neurosis caused by, if you know? A. Well, he could have a fear of quitting his former occupation, just thinking about it.
"Q. Wouldn't that have a lasting effect, that fear? Wouldn't that have a lasting effect? A. It might for a few years, until he proved to himself that he was better than he thought he was.
"Q. It would have to be something he would have to overcome, if he could? A. Yes, this neurosis.
"Q. And would you say that would handicap him in any line of work he performed, or might subject him to a recurrence of what has been recited here? A. Well, it wouldn't be safe for him to be working high off the ground in structural steel work."
Under the power of the Industrial Commission they could let this man go with or without compensation and hold the matter under their control until they know definitely what he could do. If it is a fact that a man of his training, because of this work and the injury caused thereby, has to be reduced to a job on the ground that would pay him but a meager wage, then his case should be kept under the control of the Industrial Commission until such time as they could determine definitely what his rights should be. *Page 171